DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the amendment filed July 8, 2022 in which claims 1 , 6, 7 and 16 were amended.
	The rejections of the claims under 35 USC 112 and 35 USC 102 are withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Applicant has amended claim 1 such that it is not clear what applicant is claiming.  It is not clear how ethanol, hexanol and benzyl C1-C6 alcohols constitute wood chips.  Applicant states that the process produces vanillin, vanillic acid, acetovanillone, syringaldehyde, veratraldehyde and biofuels from hardwood, softwood, lignin and the alcohols by reacting the chips of one or more wood products.  The process steps are confusing and clarification is required.  
 	The prior art rejections are maintained as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson (US 3,701,712)
 	Samuelson teaches a process for treating cellulosic materials with alkali in the presence of oxygen (see abstract).  The process is applicable to any kind of wood , such as hardwood (birch, aspen or oak) or softwoods (spruce, fir, pine, cedar) (see col. 3, lines 3-11 and 17-19).  The alkali may be 0.5 to about 12% NaOH, KOH or LiOH, based on the weight of the cellulosic material (see col. 6, lines 71-75; col. 7, lines 1-3).  The treating solution has a pH of 9.2-13 (see col. 7, lines 54-67).  The total amount of alkali is within the range from about 1-10 kilomoles per 1000 kg of dry wood (see col. 7, lines 68-71).  The pressure during the process is up to 20 atm (2.02 MPa) if oxygen is used as the gas and up to 60 atm (6.06 MPa) if air is used (see col. 6, lines 22-30).  Example 1 uses birch chips, at 8 atm with an initial temperature of 80 C for a total digestion time is 405 minutes (7 hours), at a pH is from 13.4-10.8 and wherein 5 kilomoles/1000kg NaOH is used.  The reaction was conducted in an autoclave rotating in a heated glycol bath (see col. 13, line 70-col. 4, lines 1-29).
 	Samuelson does not specifically teach that he is producing the compounds set forth in claim 1.  However, since Samuelson takes the wood chips through the same/similar process, it would be reasonable to expect that Samuelson meets this limitation, absent evidence to the contrary.
 	Samuelson does not specifically teach the reaction mixture is stirred.  However, it would have been obvious to one of ordinary skill in the art to perform the stirring step because Samuelson teaches rotating the mixture in glycol bath which would obtain the same results as stirring.
Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pradt (US 4,182,648).
 	Pradt teaches a process wherein raw cellulose (hardwood chips) are treated with oxygen-containing gas and an alkaline buffer solution at elevated temperature and pressure (see abstract and Example 1).  The raw cellulose may be intermittently wetted with and drained of the solution (see col. 1, lines 45-49).  In the continuous process the alkaline buffer solution can be recycled to the high-pressure reaction vessel  (see col. 1, lines 58-60).  The preferred alkaline buffer solutions are aqueous solution of NaOH (reasonable to expect the Molarity to be 3-5).  The oxygen-containing gas can be pure oxygen or oxygen mixed with inert gas, such as air wherein the pressure is 250 psi-700 psi (1.7MPa-4.8Mpa) and the temperature of the process is held at 10 minutes to 10 hours from 130-190 C (see col. 2, lines 1-17).  Pradt meets the limitations of the claims other than the differences set forth below.
 	Pradt does not specifically teach that he is producing the compounds set forth in claim 1.  However, since Pradt takes the wood chips through the same/similar process, it would be reasonable to expect that Pradt meets this limitation, absent evidence to the contrary.
	Pradt does not specifically teach the pH of the base solution.  However, it would have been obvious to one of ordinary skill in the art to prepare a solution comprising a pH of 8-14 and a Molarity of 5 M or less because Pradt uses alkaline compounds such as NaOH.
	
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013173316 (appears on the PTO-1449).
 	WO teaches a method for biorefining comprising the steps of providing lignin biomass; treating the lignin biomass using an oxidative process in the presence of caustic and producing at least one product from the lignin biomass (see para 0011 and 0013).  The caustic may be LiOH, NaOH, KOH, etc. (see para 0019).  The process is carried out at a reaction pH of about 10 to about 14 (see para 0022).  The reaction takes place with stirring and is performed at a reaction temperature of about 50-300 C (see para 0024).  The products obtained from the lignin may be vanillin and syringaldehyde (see para 0047).  The biomass may be recovered from hardwood and softwood chips (see para 0084 and Table A).  WO neutralizes and extracts the reaction product mixture and filters the product (see Examples).  WO meets the limitations of the claims other than the differences set forth below.
 	WO does not specifically teach that the process disclaims catalysts.  However, according to the abstract the catalyst does not appear to be required.  Furthermore, it would have been obvious to omit the catalyst of the WO reference where the function attributed to the catalyst is not desired or required. 

Response to Arguments
 	Applicant argues that the prior art does not meet the limitation of the molarity of claims 4 and 5.  The examiner has reviewed Applicant’s calculations and are confused by the calculations.  It is not clear if Applicant is actually calculating the molarity (# of moles of solute/ liters of solutions).  Even in the absence of Applicant’s position regarding the molarity of the basic solution, the skilled artisan would recognize that applying the process of the prior art to a particular starting material (wood chips) and degerming the optimum condition of operation such as basicity, temperature, solvents, etc.,  which is most suitable for that starting material has been held not to involve patentable invention. Ex parte Goldschmidt et. al. (POBA 1959) 123 USOQ 233.  A process which is directed to a selection of variables within the broad teaching of the prior art is not patentable if the results achieved vary merely in degree from that obtained in the prior art. 
 	With respect to Applicant’s arguments regarding WO, WO teaches that a small amount of vanillin and vanillic acid are produced in the absence of the catalyst.  WO also teaches that an increase in the product is obtained by an extended reaction time or higher caustic concentration.  Thus, WO teaches that by extending the reaction time or increasing the amount of the caustic concentration will produce more of the vanillin and vanillic acid compounds.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17426862/20220813